internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-106551-01 date date re legend decedent trust trust trust trust trust trust trust a b c d e f plr-106551-01 g h disclaimer declaration petition court court state state statute state statute state state statute state statute city city city date date date date date date a plr-106551-01 dear we received your letter dated date and prior correspondence requesting rulings under sec_2601 of the internal_revenue_code this letter responds to your request decedent died testate on date under item iv of decedent’s will trust was created for the benefit of decedent’s son a and trust for the benefit of decedent’s son b date is prior to date pursuant to section of item v of decedent’s will upon a’s death without leaving either lawful descendants or a surviving_spouse with whom a was living_trust is to terminate and the principal thereof and any undistributed_income therefrom shall be added to and become a part of the principal of trust if then in existence section b of item v of decedent’s will provides that after the death of decedent’s son b without a surviving_spouse the entire net_income from trust shall at convenient intervals not less frequently than annually be paid in equal shares to c d and e and upon the death of c d or e the share which that grandchild would have taken if living shall during the continued existence of trust be paid per stirpes to her lawful descendants but if she dies without lawful descendants surviving her it shall be paid per stirpes to decedent’s other grandchildren and their lawful descendants the second paragraph of section b of item v of decedent’s will provides that after the death of b without a surviving_spouse the trustee of trust from time to time may pay or apply any part of the net_income not otherwise_disposed_of or principal of trust to or for the benefit of c d and e section b of item v of decedent’s will provides that immediately following the death of the last survivor of b c d e f g and h trust shall terminate and the principal thereof and any undistributed_income therefrom shall be distributed absolutely per stirpes to the lawful descendants of b then living if any if none per stirpes to decedent’s lawful descendants then living if any if none to those persons who would have been decedent’s heirs at law if decedent had died at the time of the termination of trust on date b died survived by his three daughters c d and e b’s spouse predeceased b c has three children f g and h on date a died without leaving either lawful descendants or a surviving_spouse because trust was in existence upon a’s death on date the principal and undistributed_income from trust was added to trust to be governed by the same terms in decedent’s will that govern trust date is after date plr-106551-01 on date c disclaimed disclaimer her entire_interest in the gst exempt portion of a’s residuary_estate that was added to trust disclaimer is in writing c filed disclaimer with court disclaimer was received by the holder of the legal_title of the property to which the interests relate within nine months after date the date on which the transfer creating the interests in c was made the effect of disclaimer under state statute is that the disclaimant is deemed to have predeceased the decedent ie c is deemed to have predeceased a as a result of disclaimer c’s interests in the gst exempt portion of a’s residuary_estate passed without any direction on the part of c to f g and h as provided for under decedent’s will section b provides that upon c’s death c’s share in trust income would be paid per stirpes to her descendants namely f g and h accordingly the gst exempt portion of a’s residuary_estate added to trust would remain in trust pursuant to decedent’s will until trust terminates as provided under decedent’s will the current trustee represents that at all times in the administration of trust since the receipt of the assets from a’s residuary_estate all income attributable to the disclaimed portion of trust has been paid to f g and h and no income attributable to the disclaimed portion of trust has been paid or will be paid in the future to c and no amount of corpus attributable to the disclaimed portion of trust has been distributed or will be distributed in the future to c under paragraph of item v of a’s will a bequeathed the remainder of his estate to trust for the uses and purposes provided for under decedent’s will a’s residuary_estate exceeded in value his dollar_figure generation-skipping_transfer gst tax exemption provided under chapter exercising the statutory authority granted to the trustee under state statute the trustee divided trust into two separate trusts with identical provisions in order to create one trust trust entirely exempt from the gst tax and another trust trust entirely subject_to the gst tax trust was severed pursuant to declaration dated date filed in court following this partition trust was comprised of the assets from trust sec_1 and and the gst exempt portion of a’s residuary_estate it is represented that the trustee allocated a sufficient amount of a’s gst_exemption to fully exempt for chapter purposes the gst exempt portion of a’s residuary_estate the second paragraph of item vi of decedent’s will provides that at any time after a bank or trust company has become the trustee of trust c d and e or such of them as are then living and capable of acting may from time to time by written notice signed by each of them and delivered to the trustee of trust remove the trustee and appoint as trustee any other bank or trust company which is organized under the laws of the united_states or of any state thereof which has capital surplus and undivided profits aggregating not less than dollar_figurea and which is authorized to act as trustee under decedent’s will and if desired the principal of trust may be removed from state to the state in which the newly designated trustee has its principal_place_of_business but said trust and all rights therein and thereunder shall be governed by the laws of plr-106551-01 state and any real_estate in trust shall be sold if necessary in order to permit the principal of trust to be removed from state as aforesaid provided however that the removal of the trustee and the appointment of another trustee shall only be for the purpose of transferring the trust to a larger bank or trust company having the aforesaid financial status and qualified to act as trustee in state or to such a bank or trust company not qualified to act in state but having its principal_place_of_business outside of state and in the state of residence of one of decedent’s said grandchildren or in city city or city and this right of removal may be exercised only in an attempt to secure a more competent administration of trust or for the greater convenience of decedent’s grandchildren in following the administration thereof through having it in the state of residence of at least one of them the provisions in decedent’s will continue to govern trust the current beneficiaries of trust are c d e f g and h d and e are entitled to distributions of net_income and discretionary distributions of principal from the assets in trust that comprise the assets from trust sec_1 and and the gst exempt portion of a’s residuary_estate c is entitled to distributions of net_income and discretionary principal distributions from the assets in trust that comprise the assets from trust sec_1 and f g and h are entitled to distributions of net_income and discretionary principal distributions from the assets in trust that comprise the gst exempt portion of a’s residuary_estate the current trustee of trust determined that the three family branches namely c family d family and e family have different objectives with respect to the investment strategies and goals of trust to accommodate those different objectives of each family branch on date the current trustee filed petition pursuant to state statute requesting court approve the partition of trust into three equal separate trusts namely trust trust and trust trust will benefit c and her descendants trust will benefit d and her descendants and trust will benefit e and her descendants the trustee requested court appoint a guardian ad litem to represent the minor living and unborn lawful descendants court is authorized to resolve controversies among the parties to a_trust under state statute and to determine any questions arising in the administration and distribution of any assets in a_trust under state statute under the plan of separation proposed by the parties trust sec_5 and would each receive one-third of the assets and liabilities of trust trust trust and trust will continue to be governed by the same provisions in decedent’s will that govern trust except the provisions governing the identities of the beneficiaries and the identities of the persons who have the power to appoint or remove the trustee for each trust would be modified to reflect the division of trust along family lines plr-106551-01 further the second paragraph of item vi of decedent’s will shall read in part as follows the removal of the trustee and the appointment of another trustee shall only be for the purpose of transferring the trust to a larger bank or trust company having the aforesaid financial status and qualified to act as trustee in state or state or to such a bank or trust company not qualified to act in state and state but located in the state of residence of my said granddaughter or in city city or city you represent that no additions have been made to trust since date you have requested the following rulings the generation-skipping_transfer_tax will not apply to trust trust trust and trust under the transactions contemplated by reason of section b of the tax_reform_act_of_1986 and sec_2631 and any appreciation in value of the corpus of trust trust trust and trust will not be considered to constitute an addition law and analysis sec_2518 provides that for purposes of this subtitle subtitle b estate_and_gift_taxes if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that for purposes of sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if - such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of - a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and plr-106551-01 as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the product of the taxable_amount determined under sec_2621 through and the applicable_rate the term applicable_rate is defined in sec_2641 to mean the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction sec_2642 provides that the numerator of the applicable_fraction with respect to a_trust is the amount of the gst_exemption allocated to the trust the denominator of the applicable_fraction is the value of the property transferred to the trust minus certain amounts if any specified in sec_2642 relating to death and estate_taxes and charitable deductions sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2652 provides that for purposes of chapter the term transferor means the decedent in the case of any property subject_to the tax imposed under chapter and the donor in the case of any property subject_to the tax imposed under chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_2654 provides that for purposes of chapter the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts an individual’s gst_exemption is allocated to the separate trust sec_26_2654-1 under a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the plr-106551-01 gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this rule does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26 b ii a provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that except as provided in sec_26 b b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides that except to the extent that the provisions under sec_26_2601-1 and v allocate subsequent appreciation and accumulated income between the original trust and additions thereto appreciation in the value of the trust and undistributed_income added thereto are not considered an addition to the principal of a_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust plr-106551-01 for purposes of chapter trust which has two transferors is treated as comprised of two separate trusts one trust holding the assets from trust sec_1 and the non-chapter portion of trust and the other trust holding the gst exempt portion of a’s residuary_estate the chapter portion of trust trust is entirely exempt from the gst tax because the non-chapter portion and the chapter portion of trust are exempt from gst tax the non-chapter portion of trust is comprised of the assets from trust sec_1 and trust sec_1 and were irrevocable prior to date and as such are not subject_to the gst tax by reason of sec_26 b i the chapter portion of trust is exempt from the gst tax because the executor of a’s estate allocated a sufficient amount of a’s gst_exemption to the portion of a’s residuary_estate that was added to trust so that the chapter portion of trust has an inclusion_ratio of zero accordingly the chapter portion of trust is exempt from the gst tax by reason of sec_2631 c disclaimed her entire_interest in the gst exempt portion of a’s residuary_estate on date the effect of disclaimer under state statute is that c is deemed to have predeceased a c’s disclaimer is in writing disclaimer was received by the holder of the legal_title of the property to which the interests relate within nine months after date the date on which the transfer creating the interests in c was made as a result of disclaimer c’s interests in the gst exempt portion of a’s residuary_estate passed without any direction on the part of c to f g and h as provided for under decedent’s will the current trustee represents that at all times in the administration of trust since the receipt of the assets from a’s residuary_estate all income attributable to the disclaimed portion of trust has been paid to f g and h and no income attributable to the disclaimed portion of trust has been paid or will be paid in the future to c and no amount of corpus attributable to the disclaimed portion of trust has been distributed or will be distributed in the future to c based upon the facts submitted and representations made we conclude that c’s disclaimer was a qualified_disclaimer for purposes of sec_2518 and accordingly c’s disclaimer did not result in a constructive_addition to trust the trustee of trust petitioned court to approve the partition of trust into trust sec_5 and under the plan of separation trust trust and trust will have identical terms except the identities of the respective beneficiaries the identities of the persons who have the power to appoint or remove the trustee for each trust namely c for trust d for trust and e for trust and a portion of the second paragraph of item vi of each trust relating to trustee removal powers trust consists of two portions a non-chapter portion and a chapter portion the partition of the non- chapter portion along family lines and the administrative changes will not shift a beneficial_interest in the trusts to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications and the modifications do not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in trust see example and example of sec_26_2601-1 if court approves the partition of trust plr-106551-01 along family lines into trust sec_5 and we conclude that the partition of the non- chapter portion of trust into three separate portions comprising portions of trust sec_5 or will not subject the non-chapter portion of these trusts to the generation- skipping transfer_tax no guidance has been issued concerning the partition of the chapter portion of trust along family lines at a minimum a modification that does not affect the exempt status of a_trust that is not subject_to the gst tax because it was irrevocable on to date should similarly not affect the exempt status of the chapter portion of the trusts accordingly based upon the facts provided and representations made we conclude that the partition of the chapter portion of trust into chapter portions comprising portions of trust sec_5 and and the administrative changes to the trusts will not cause the chapter portions of these trusts to lose their gst exempt status for purposes of chapter accordingly we conclude that the generation- skipping transfer_tax will not apply to trust trust trust and trust under the transactions contemplated by reason of section b of the act and sec_26 b i and sec_2631 further we conclude that any appreciation in value of the corpus of trust trust trust and trust will not be considered a post-september addition to those trusts this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes cc sincerely lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries
